Citation Nr: 9925821	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to payment of the cost of medical services 
related to treatment at Kent & Queen Anne's Hospital on 
August 24, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the VA Medical 
Center (VAMC) in Baltimore, Maryland, which denied a claim 
for payment of unauthorized medical services received by the 
veteran at Kent & Queen Anne's Hospital on August 24, 1996.  
The case was sent to the Board by the VA RO in Baltimore.  
The veteran initially requested a Board hearing, but he later 
canceled that request.


FINDING OF FACT

The veteran, who has no service-connected disabilities, 
incurred unauthorized medical expenses at Kent & Queen Anne 
Hospital on August 24, 1996.


CONCLUSION OF LAW

The requirements for VA payment of the cost of medical 
services at Kent & Queen Anne's Hospital on August 24, 1996 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 
1991 & 1998); 38 C.F.R. §§ 17.52, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims payment for the cost of medical services 
related to emergency room treatment at Kent & Queen Anne's 
Hospital on August 24, 1996.  The relevant facts are not in 
dispute, and it is the law, not the evidence, which is 
dispositive of the outcome of this case.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).

The veteran served on active duty from June 1944 to February 
1946.  He is not service connected for any disabilities.

Medical records from Kent & Queen Anne's Hospital show the 
veteran came to the emergency room of that facility on August 
24, 1996, complaining of bleeding from a leg which he had 
scratched.  It was noted he was under treatment for a 
cardiovascular condition, and in the emergency room he 
demonstrated atrial fibrillation and it was noted that 
further cardiology care was indicated.  According to the 
private records, the veteran wanted to go to a VAMC for 
further care, and doctors at the VAMCs in Baltimore and Perry 
Point were contacted and the VAMCs refused to have the 
veteran transferred.  A transfer by ambulance was arranged to 
Dorchester General Hospital in Cambridge, Maryland, that 
evening.  
The veteran subsequently filed a claim for payment of the 
cost of the medical services related to the August 24, 1996 
treatment.  He has related that the treatment involved an 
emergency and that the nearest VA medical facility (Perry 
Point) and the Baltimore VAMC both refused to accept him as a 
transfer patient. 

The Board has considered whether the veteran is entitled to 
payment for the cost of the private medical care under the 
legal authority pertaining to unauthorized medical services, 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  However, it is 
clear that he has no entitlement under this legal authority, 
since one of the essential eligibility requirements is the 
existence of a service-connected disability, which he does 
not have.  Zimick v. West, 11 Vet.App. 45 (1998); Malone v. 
Gober, 10 Vet.App. 539 (1997); Hayes v. Brown, 6 Vet.App. 66 
(1993) (claim for payment of unauthorized medical expenses is 
not well grounded under 38 U.S.C.A. § 5107(a) when the 
veteran has no service-connected disabilities).

The veteran says he was never given an explanation for the 
VAMCs' refusal to accept him as a transfer patient.  It may 
be that doctors at the VAMCs would not accept transfer of the 
veteran because of his medical status at the time, it being 
medically advisable for him to receive immediate medical care 
closer to where he was located.  Or it may be that the VAMCs 
refused transfer for eligibility reasons.  Various 
eligibility categories for direct VA care are set forth in 38 
U.S.C.A. § 1710, and require, for the most part, at least a 
service-connected disability or that the veteran meet certain 
income limitations.  The veteran does not contend, and the 
evidence does not show, that he meets any of these 
eligibility categories.  Regardless of whether the VAMCs 
refused to have the veteran transferred for medical reasons 
or for eligibility reasons, such does not affect the outcome 
of the case.  Even if the veteran satisfied an eligibility 
category of 38 U.S.C.A. § 1710, this law does not provide a 
reimbursement remedy for unauthorized medical treatment at a 
non-VA facility.  Zimick, supra; Malone, supra.

The veteran's representative contends that the veteran is 
entitled to payment for the private medical treatment under 
the provisions of 38 C.F.R. § 17.52.  This regulation and the 
related statute, 38 U.S.C.A. § 1703, permit the VA, in 
certain instances, to contract for private care where VA 
facilities are not capable of furnishing required medical 
care.  But, among other requirements, private treatment under 
this law must be authorized by the VA in advance, and there 
must be a contract between the VA and private facility, which 
was not the case here.  This legal authority also provides no 
remedy for payment of the unauthorized medical expenses 
claimed by the veteran.  38 U.S.C.A. § 1703; 38 C.F.R. § 
17.54; Zimick, supra; Malone, supra.

For these reasons, there is no entitlement to payment of the 
cost of unauthorized medical services incurred at Kent & 
Queen Anne's Hospital on August 24, 1996.  Thus the claim 
must be denied.


ORDER

The claim for payment of the cost of medical services related 
to treatment at Kent & Queen Anne's Hospital on August 24, 
1996 is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

